Citation Nr: 1122200	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-33 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 11, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 70 percent for generalized anxiety disorder with panic disorder (anxiety disorder).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1996 and from January 1998 to May 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from June and December 2008 rating decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a higher evaluation for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Currently, the Veteran is in receipt of a 70 percent evaluation for anxiety disorder as of March 29, 2007.

2.  The evidence of record is at least in equipoise regarding whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service connected disabilities.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a total disability rating based on individual unemployability due to his service-connected disabilities have been met from January 8, 2008.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards a total disability rating based on individual unemployability (TDIU), which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran's claim for TDIU was received on January 8, 2008.  In a June 2008 rating decision, the claim was denied.  The Veteran had one year following the date that the RO mailed him notice of the June 2008 denial to file a notice of disagreement (NOD).  38 C.F.R. § 20.302.  A notice of disagreement consists of a written communication from the Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  While not requiring specific wording, an NOD must be in terms which can reasonably be construed as a disagreement with that determination and a desire for appellate review.  Id.  Based on the date stamp affixed to the letter accompanying the June 2008 rating decision, notice was mailed June 26, 2008.  

The Veteran was again denied TDIU in a July 2008 rating decision.  During the appeal period, the Veteran submitted a new claim for TDIU that was received on September 11, 2008.  This submission did not express disagreement with the earlier decisions or indicate a desire for appellate review.  In fact, this submission did not even refer to the prior decisions.  Thus, it does not constitute an NOD.  However, this does not preclude assignment of an earlier effective date on the facts in this particular case, as will be discussed below.

The Veteran was subsequently granted TDIU in a December 2008 rating decision, effective September 11, 2008, the date the most recent claim was received.  In May 2009, the Veteran's representative submitted a NOD that specifically referred to the notice letter that accompanied the December 2008 rating decision.  However, this NOD mistakenly referred to the September 2008 claim as a request for reconsideration of the June 2008 rating decision, thereby implicitly entering a disagreement with that June 2008 determination denying TDIU and implying a desire for appellate review.  Thus, the May 2009 NOD may be read as contesting the June 2008 rating decision.  

While the December 2008 rating decision does grant TDIU, the effective date assigned does not cover the entirety of the period of consideration that the now-appealed June 2008 decision did.  Since the Veteran is presumed to be seeking the maximum available benefit for a given disability, the issue of whether he was entitled to TDIU earlier remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Under 38 C.F.R. § 4.16, a disability evaluation of 60 percent or more for a lone service connected disability is sufficient for a grant of TDIU, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Currently, the Veteran is in receipt of a 70 percent evaluation as of March 29, 2007.  Thus, during the period in question, the threshold requirements under 38 C.F.R. § 4.16(a) have been met.  

While the medical evidence of record does not specifically address the issue of when the Veteran became unemployable, the Social Security Administration found total disability, due to his psychiatric disorder, beginning in October 2006.  The October 2008 VA examination only addressed the Veteran's then-current employability and determined that his ability to secure or follow a substantially gainful occupation was impaired by his significant anxiety.

Based on the above, the Board finds that the evidence is at least in relative equipoise on the question of when during the appeals period the Veteran became unable to secure or follow a substantially gainful occupation as a result of his service-connected anxiety disorder.  While the earlier medical records did not specifically address this issue, the Board finds nothing to refute the SSA decision regarding employability.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected anxiety disorder is sufficient to prevent him from obtaining or maintaining substantially gainful employment.  For these reasons, the Board finds that an earlier effective date for the award of TDIU is warranted.  Specifically, the award should be effective from January 8, 2008, the date of the claim for TDIU associated with the June 2008 denial with which the Veteran ultimately submitted an NOD.    

Generally, except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1). However, the effective date of a claim for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if received within one year from the date; otherwise, it is the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2). Moreover, a TDIU claim is akin to an increased rating for effective date purposes.  Hurd v. West, 13Vet. App. 449 (2000).

Again, the claim for TDIU was received by VA on January 8, 2008.  No earlier testimonial evidence serves as an informal claim under 38 C.F.R. § 3.155.  Thus, there is no basis for a rating prior to January 8, 2008.  Moreover, there is no evidence within the one-year period prior to January 8, 2008, from which to conclude that entitlement to TDIU was factually ascertainable.  In sum, then, an award of TDIU from January 8, 2008, but no earlier, is appropriate here.


ORDER

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted from January 8, 2008.


REMAND

Anxiety Disorder

The Veteran's May 2009 notice of disagreement noted above also referenced his generalized anxiety disorder and panic disorder claim.   The ensuing statement of the case issued in August 2009 only addressed the TDIU claim.  Thus, the RO must issue such statement of the case with regard to the increased rating claim for generalized anxiety disorder and panic disorder issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the December 2008 rating decision that continued to deny an increased evaluation for an anxiety disorder.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


